Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 5/3/22 have been fully considered but they are not persuasive. 
Applicant states: “This stands in sharp contrast to the claims, which relate to monitoring determining when to send cache lines to a remote or destination server. Indeed, because Calciu describes a post-copy system for retrieving cache lines after a VM is running on a destination host, the source host of
Calciu does not even appear to have use for a state tracker “to analyze the state of individual cache
lines and to determine when it is appropriate to migrate individual cache lines for a remote server
node,” as claimed. (Emphasis added.).”
Examiner states: Examiner respectfully disagrees. Calciu teaches cached pages are tracked at a destination host via lists. Calciu further teaches when a tacked cache page is not present at a destination host, a cache miss occurs.  Based upon a cache miss, the page is retrieved from source host to destination host ([0031, 0032, 0034]). Therefore, Calciu sufficiently teaches  “to analyze the state of individual cache lines (i.e. via lists) and to determine when it is appropriate to migrate individual cache lines for a remote server node (i.e. upon a cache miss)”. Therefore, for these reasons, Calcia sufficiently meets the limitations of the claim. Further arguments directed to the other claims have been addressed above.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 6-9, 13, 18, 19  are rejected under 35 U.S.C. 103 as being unpatentable over Calciu (Pub. No. US 2020/0034176) in view of Natanzon (Pat. No. US 10,235,247) in further view of Gutierrez (Pub. No. US 2019/0018705).
Claim 1, Calciu teaches “an integrated circuit, comprising: a memory controller configured to access an external memory storing virtual machine (VM) state information ([0032] If not, then module 302 gets the missing cache line using RDMA facility 308 from the source host… In an embodiment, module 302 is included application-specific modules 218 in FPGA 112, which performs steps 356 to 368.),  a coherency protocol circuit (i.e. FPGA 112 Fig. 2) configured to expose the external memory … to an external host processor (i.e. processor at destination host)  coupled to the integrated circuit, to service transactions issued from the external host processor ([0032] FIG. 3C depicts a flow chart of an embodiment of the request handling module. This module handles cache misses caused by the execution of the VM on the destination host, where a cache miss refers to an access of a CPU cache specifying a cache line that is currently not present (i.e., missing) in that CPU cache. In step 356, module 302 receives an `initCompleted` message from initialization function 301. In step 357, module 302 receives a message which it matches in step 358 to either a `cacheMiss(CL)` message or a `writeBack(CL)` message. In step 359, module 302 handles the `cacheMiss(CL)` message by testing whether the cache line (CL) is present in FPGA-Mem 106b. If not, then module 302 gets the missing cache line using RDMA facility 308 from the source host. In step 361, module 302 copies the cache line into FPGA-Mem 106b, and in step 362 sends the cache line specified by the access and thus satisfying the cache miss to the CPU running the VM and the CPU's cache.), and to monitor the state of individual cache lines in the plurality of pages at a cache line granularity ([0024] Cif ports 208, 212, mentioned above, support a coherence protocol, which is designed to maintain cache coherence in a system with many processors each having its own cache. With FPGA 112 residing in one socket 202b of the CPU sockets and having its own cif port 212, FPGA 112 can monitor and participate in the coherency protocol that keeps the processor caches coherent.); and a state tracker circuit configured to analyze the state of individual cache lines and to determine when it is appropriate to migrate individual cache lines to a remote server node to optimize total migration time ([0035] FIG. 3F depicts a flow chart of the track access pattern function. In step 390, function 312 matches its input to either `cacheMiss(CL)` or `writeBack(CL)`. If function 312 is called with input `cacheMiss(CL)`, then in step 391 function 312 adds the cache miss to statistics that it maintains. If function 312 is called with input `writeBack(CL)`, then in step 392, function 312 adds the write back to the statistics. In step 393, function 312 predicts a set of pages to be prefetched based on the statistics. In an embodiment, function 312 is included in application-specific modules 218 in FPGA 112, which performs steps 390 and 393.)”.
However, Calciu may not explicitly teach details regarding the pages.
Natanzon teaches “wherein the VM state information is organized into a plurality of pages each of which includes a plurality of cache lines ([Col. 3, Lines 35-45]   Referring to FIG. 2, a VM memory snapshot 400 includes state 402 and cache 404, according to an embodiment. State 402 corresponds to memory contents utilized by the guest OS, system processes, and application processes during normal operation. State includes memory contents required to restore the state of the VM to the point in time when a snapshot was generated. In one embodiment, state may include text and data pages used by the VM's guest OS and processes. Referring again to FIG. 2, cache 404 corresponds to memory used various caching subsystems within the VM. In some embodiments, cache includes pages maintained by a filesystem cache within the guest OS. In many embodiments, cache can improve system performance (e.g., by reducing I/O), but is not relied upon by system- or application-level processes to provide correct operation. For example, filesystem cache data can be readily invalidated without causing processes that use the filesystem to operate incorrectly. In many embodiments, particularly where the VM is configured as a server, the cache portion of a memory snapshot may be significantly larger than the state portion.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Natanzon with the teachings of Calciu in order to provide a system that teaches details regarding pages. The motivation for applying Natanzon teaching with Calciu teaching is to provide evidence cache lines of Calciu belong to pages. Calciu, Natanzon are analogous art directed towards virtual migration. Together Calciu, Natanzon teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Natanzon with the teachings of Calciu by known methods and gained expected results. 
However, the combination may not explicitly teach details regarding the memory management.
Gutierrez “expose the external memory as an operating system (OS) managed system memory ([0013] Each processing unit 105A-N is representative of any number and type of processing elements (e.g., central processing unit (CPU), graphics processing unit (GPU), processor core, accelerated processing unit (APU), application specific integrated circuit (ASIC), field programmable gate array (FPGA), [0014] In one embodiment, the processing units 105A-N are configured to execute the main control software of system 100, such as an operating system. Generally, software executed by processing units 105A-N during use can control the other components of system 100 to realize the desired functionality of system 100. Processing units 105A-N can also execute other software, such as application software. Based on the architecture of system 100, a given processing unit 105A-N can access data stored in the locally connected memory more quickly than it can access data stored on a remote memory associated with another node. It is noted that the terms "application" and "process" can be used interchangeably herein.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Gutierrez with the teachings of Calciu, Natanzon in order to provide a system that teaches details regarding the memory. The motivation for applying Gutierrez teaching with Calciu, Natanzon teaching is to provide evidence that the exposed memory of Calciu exposes it as OS memory at the destination server. Calciu, Natanzon, Gutierrez are analogous art directed towards virtual migration. Together Calciu, Natanzon, Gutierrez teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Gutierrez with the teachings of Calciu, Natanzon by known methods and gained expected results. 
Claim 2, the combination teaches the claim, wherein Calciu teaches “the integrated circuit of claim 1, wherein the transactions received at the coherency protocol circuit are issued in accordance with a cache coherency protocol ([0024] Cif ports 208, 212, mentioned above, support a coherence protocol, which is designed to maintain cache coherence in a system with many processors each having its own cache. With FPGA 112 residing in one socket 202b of the CPU sockets and having its own cif port 212, FPGA 112 can monitor and participate in the coherency protocol that keeps the processor caches coherent.).
Claim 3, the combination teaches the claim, wherein Calciu teaches “the integrated circuit of claim 1, further comprising a coherence memory controller coupled between the coherency protocol circuit on the integrated circuit and the external memory storing the VM state information ([Fig. 2] Ram 106).
Claim 4, the combination teaches the claim, wherein Calciu teaches “the integrated circuit of claim 1, further comprising a direct memory access (DMA) controller coupled between the state tracker circuit on the integrated circuit and the external host processor ([Abstract] The system includes an RDMA facility connected between the source and destination hosts).
Claim 6, the combination teaches the claim, wherein Calciu teaches “the integrated circuit of claim 1, wherein the state tracker circuit is further configured to receive coherency state information for individual cache lines from the coherency protocol circuit ([0030] FIG. 3A is a graphical depiction of the components involved in the post-copy migration operation. FIG. 3A includes a remote direct memory access (RDMA) facility 308, an initialization function 301 described in reference to FIG. 3B, a request handling module 302 described in reference to FIG. 3C, a page copy module 304 described in reference to FIG. 3D, a data CL module 306 described in reference to FIG. 3E, a dirty cache line buffer (DCL-Buf) 316, a list 318 of potentially dirty cache lines, a track access pattern function 312 described in reference to FIG. 3F, a prefetch function 314 described in reference to FIG. 3G, and a memory (FPGA-Mem) 106b accessible by FPGA 112.)”.
Claim 7, the combination teaches the claim, wherein Calciu teaches “the integrated circuit of claim 6, wherein the state tracker circuit keeps track of the received coherency state information using a cache line directory ([0034] FIG. 3E depicts a flow chart of the data CL module. Module 306 detects coherence events on coherence interconnect 114. In step 382, module 306 receives a message and in step 384, matches the message to either a `Load_Data_CL`, a `WB_Data_CL` message, a `trackCL(page)` message or a `reset` message. In step 386, module 306 handles the `Load_Data_CL` message by sending a cacheMiss(CL) message to request handling module 302. In optional step 387, module 306 adds the cache line specified in the cache miss to list 318 of potentially dirty cache lines.)”.
Claim 8, the combination teaches the claim, wherein Calciu teaches “the integrated circuit of claim 7, further comprising a tracking cache configured to store at least a portion of the cache line directory ([0034] In step 383, module 306 handles the `reset` message by clearing its internal lists, e.g., DCL-Buf 316, but not list 318 of potentially dirty cache lines.)”.
Claim 9, the combination teaches the claim, wherein Calciu teaches “the integrated circuit of claim 7, further comprising an additional memory controller configured to access an additional external memory configured to store the cache line directory ([0034] In step 383, module 306 handles the `reset` message by clearing its internal lists, e.g., DCL-Buf 316, but not list 318 of potentially dirty cache lines. In an embodiment, module 306 is included in application-specific modules 218 in FPGA 112, which performs steps 382 through 389. Though data CL module 306 can monitor cache coherence events in the present context, data CL module 306 can monitor cache coherence events in other environments as well as it monitors coherence events on a coherence interconnect between physical processors.)”.
Claim 13, “a method of operating an integrated circuit, the method comprising: with a memory controller in the integrated circuit, accessing an external memory that stores virtual machine (VM) state information, wherein the VM state information is organized into a plurality of pages each of which includes multiple cache lines; with a home agent in the integrated circuit, exposing the external memory as an operating system (OS) managed system memory to an external host processor coupled to the integrated circuit; and with a state tracker in the integrated circuit, receiving coherency state information from the home agent and optimizing virtual machine (VM) migration by managing when individual cache lines in the plurality of pages are migrated to a destination server node” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 18,  “a system, comprising: a host central processing unit (CPU), wherein the host CPU is configured to host a plurality of virtual machines; main memory connected to the host CPU; a programmable coprocessor coupled to the host CPU; and auxiliary memory connected to the programmable coprocessor, wherein the auxiliary memory is configured to store virtual machine (VM) state information for the plurality of virtual machines, wherein the VM state information is organized into a plurality of pages each of which includes multiple cache lines, and wherein the programmable coprocessor comprises a cache line state tracker configured to determine when to migrate individual cache lines from the auxiliary memory over to a remote server” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 19, “the system of claim 18, wherein the programmable coprocessor further comprises a cache coherence protocol circuit configured to expose coherency state information to the cache line state tracker” is similar to claim 2 and therefore rejected with the same references and citations.
Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Calciu in view of Natanzon in view of Gutierrez in view of Karamcheti (Pub. No US 2015/0032940)
Claim 5, the combination teaches the claim, wherein Calciu teaches “the integrated circuit of claim 1, wherein the coherency protocol circuit is further configured to communicate with the external host processor via a predetermined cache coherent interconnect ([Fig. 2] coherence interconnect 114)”.
However, the combination may not explicitly teach the remaining limitations. 
Karamcheti teaches “wherein the state tracker circuit is further configured to communicate with the external host processor via a non-coherent interconnect ([0075] The processor complex 400 is cache coherent within its boundaries. That is, the devices coupled to the internal interconnect 430 are subject to a cache coherency system so that it is a coherent interconnect network. Storage devices that couple to the external interconnect 440, such as the disk-ROM 110, are considered to be outside the boundaries of the processor complex 400 and are not subject to its cache coherency system. The disk-ROM 110 does not participate in the cache coherency system of the processor complex. Instead, coherent status of the data in the disk-ROM 110 may be established by a different mechanism, such as the through an automated software process provided by the software driver 150. Thus, the external interconnect 440 may be considered to be a non-coherent interconnect network if changes are made to external data having addresses that were previously mapped into the processor memory space.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Karamcheti with the teachings of Calciu, Natanzon, Gutierrez in order to provide a system that teaches internal communication. The motivation for applying Karamcheti teaching with Calciu, Natanzon, Gutierrez teaching is to provide evidence that tracking modified memory is performed over different interconnect. Calciu, Natanzon, Gutierrez, Karamcheti are analogous art directed towards virtual memory. Together Calciu, Natanzon, Gutierrez, Karamcheti teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Karamcheti with the teachings of Calciu, Natanzon, Gutierrez by known methods and gained expected results. 
Claims 10, 11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Calciu in view of Natanzon in view of Gutierrez in view of Kornegay (Pub. No US 2010/0325367)
Claim 10, the combination may not explicitly teach the limitations. 
Kornegay teaches “the integrated circuit of claim 7, wherein each entry in the cache line directory includes bits for representing whether the external host processor has been granted ownership of a respective cache line in the plurality of pages ([0046] On the other hand, if the coherency directory 212 contains a cache line entry with an address tag matching the physical address of the requested data (i.e. another processor has previously fetched the requested data line and has the data line cached in an updated state), the processor checks the state indicator in the cache line entry to verify that the data is available to be retrieved from the cache, and if available, forwards the request to the owning processor and the owning processor forwards the data line to the requesting processor. If the state indicator in the cache line entry in coherency directory 212 indicates that the requested data is currently located within write-back cache 214, the processor may retrieve the data from the write-back cache 214.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Kornegay with the teachings of Calciu, Natanzon, Gutierrez in order to provide a system that teaches internal communication. The motivation for applying Kornegay teaching with Calciu, Natanzon, Gutierrez teaching is to provide evidence of page tracking modifications. Calciu, Natanzon, Gutierrez, Kornegay are analogous art directed towards virtual memory. Together Calciu, Natanzon, Gutierrez, Kornegay teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Kornegay with the teachings of Calciu, Natanzon, Gutierrez by known methods and gained expected results. 
Claim 11, the combination may not explicitly teach the limitations. 
Kornegay teaches “the integrated circuit of claim 7, wherein each entry in the cache line directory includes bits for representing whether the external host processor has lost ownership of a respective cache line in the plurality of pages ([0046] On the other hand, if the coherency directory 212 contains a cache line entry with an address tag matching the physical address of the requested data (i.e. another processor has previously fetched the requested data line and has the data line cached in an updated state), the processor checks the state indicator in the cache line entry to verify that the data is available to be retrieved from the cache, and if available, forwards the request to the owning processor and the owning processor forwards the data line to the requesting processor. If the state indicator in the cache line entry in coherency directory 212 indicates that the requested data is currently located within write-back cache 214, the processor may retrieve the data from the write-back cache 214.).
Rational to claim 10 is applied here.
Claim 14, “the method of claim 13, further comprising using the home agent to determine when the external host processor obtains ownership of a given cache line in the plurality of pages” is similar to claim 10 and therefore rejected with the same references and citations.
Claims 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Calciu in view of Natanzon in view of Gutierrez in view of Eichenberger (Pub. No US 2011/0047362)
Claim 12, the combination may not explicitly teach the limitations. 
Eichenberger teaches “the integrated circuit of claim 7, wherein each entry in the cache line directory includes bits for representing whether the external host processor has modified a respective cache line in the plurality of pages (  [0010] The private caches of the various processors together constitute the speculative versioning cache. Each cache line of the private caches stores an address tag (Tag) that identifies the data that is cached, a valid bit (V) that identifies whether the cache line is valid or not, a dirty bit (S) that identifies whether a store to the cache line has occurred or not, the data itself, a load bit (L) that identifies whether a task loads from the cache line before storing to the cache line occurs, a pointer (Pointer) that identifies the processor (or L1 cache) that has the next copy/version, if any, in a version ordering list (VOL) for the cache line, and the data itself (Data).)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Eichenberger with the teachings of Calciu, Natanzon, Gutierrez in order to provide a system that teaches internal tracking of processor page modifications. The motivation for applying Eichenberger teaching with Calciu, Natanzon, Gutierrez teaching is to provide evidence of page tracking modifications via processor based systems. Calciu, Natanzon, Gutierrez, Eichenberger are analogous art directed towards virtual memory. Together Calciu, Natanzon, Gutierrez, Eichenberger teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Eichenberger with the teachings of Calciu, Natanzon, Gutierrez by known methods and gained expected results. 
Claim 15, “the method of claim 14, further comprising using the home agent to determine when the external host processor modifies data in the given cache line” is similar to claim 12 and therefore rejected with the same references and citations.
Claims 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Calciu in view of Natanzon in view of Gutierrez in view Kornegay in view of Eichenberger  in view of Gonzalez (Pub. No. US 2019/0220407)
Claim 16, the combination may not explicitly teach the limitation.
Gonzalez teaches “the method of claim 15, further comprising using the home agent to determine when the external host processor gives up ownership of the given cache line ([0004] Typically, to establish ownership of a cache line, a first core broadcasts to the other cores a Read for Ownership or a Request for Ownership message through its caching agent to invalidate all copies of that cache line in other cores. Then a second core which owns a copy of the cache line in its local cache will invalidate its copy upon receiving the message. Later, if the second core wishes to access from its local cache the copy of the cache line, a cache miss would result because its copy is no longer valid. The second core would then need to issue a read, read for ownership, or request for ownership message, depending on the type of access desired, to acquire a valid copy of the cache line.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Gonzalez with the teachings of Calciu, Natanzon, Gutierrez, Kornegay, Eichenberger  in order to provide a system that teaches cache management. The motivation for applying Gonzalez teaching with Calciu, Natanzon, Gutierrez, Kornegay, Eichenberger   teaching is to provide a means for tracking modified memory. Calciu, Natanzon, Gutierrez, Kornegay, Eichenberger, Gonzalez are analogous art directed towards virtual memory. Together Calciu, Natanzon, Gutierrez, Kornegay, Eichenberger, Gonzalez teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Gonzalez with the teachings of Calciu, Natanzon, Gutierrez, Kornegay, Eichenberger by known methods and gained expected results. 
Claim 17, “the method of claim 16, further comprising: in response to determining that the external host processor has modified the given cache line and given up ownership of the given cache line, moving the given cache line to the destination server node” is similar to claim 16 and therefore rejected with the same references and citations.
Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Calciu in view of Natanzon in view of Gutierrez in view of Gonzalez
Claim 20, Gonzalez teaches “the system of claim 18, wherein the cache line state tracker is configured to implement and maintain a cache line directory, and wherein the cache line directory includes bits indicative of whether an individual cache line has been modified by the host CPU and whether the host CPU has obtained or given up ownership of that cache line ([0004] Typically, to establish ownership of a cache line, a first core broadcasts to the other cores a Read for Ownership or a Request for Ownership message through its caching agent to invalidate all copies of that cache line in other cores. Then a second core which owns a copy of the cache line in its local cache will invalidate its copy upon receiving the message. Later, if the second core wishes to access from its local cache the copy of the cache line, a cache miss would result because its copy is no longer valid. The second core would then need to issue a read, read for ownership, or request for ownership message, depending on the type of access desired, to acquire a valid copy of the cache line.)”.
Rational to claim 16 is applied here.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199